Merwin, J.:
I am of the opinion that the order should be affirmed. The papers show that 'the contract has been awarded to the. Havana *29Bridge "Works. The question whether this was properly done should not be determined in a proceeding to which the Havana company is not a party and has no opportunity' of being heard. An award having been made, and still remaining, a writ of mandamus should not be issued to compel an award to another.
It is not clear that the bid of the Havana company, as originally made, was not sufficiently definite to call for the interpretation which was finally put upon it and made it the lower bid.
Assuming, however, that the bid of the Havana company should have been rejected as too indefinite, it does not follow ás matter of law that the relator was entitled to have his bid accepted. The most that the relator would be entitled to, in case the proceeding was appropriate for that purpose, would be to have the bid of the Havana company set aside, and then to require'the State officers either to accept its bid or advertise anew. The State officers had, under the notice, an option to reject any or all bids. With this option outstanding, and which the State officers, in the interest of the State, would have the right and the duty in a proper case to exercise, in case the bid of the relator was the only definite one, it cannot be said that the relator had a legal right to the contract. The basis of a ma.ndam.us is a legal right to- have something done. The relator asks that the State officers be compelled to enter into a contract with it. It does not show a legal right to such contract, and, therefore, the motion was properly denied.
Parker, P. J., and Putnam, J., concurred ; Herrick and Landon, JJ., dissented.